Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Non-Final Office action is in reply to the application filed 5/15/19.
Claims 1-24 are pending.
Information Disclosure Statement
The Information Disclosure Statement submitted on 4/20/2020 has been considered by the Examiner and initialed herewith.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   Claims 1-24 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices) and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Claim 1 which is representative of claims 8 and 15 recites in part, “…(a) receiving, by a processor, a description from a source; (b) analyzing, by the processor, a plurality of data of a plurality of users, wherein the plurality of data comprises at least words and phrases from at least one of emails, documents, messages, and electronic communications of the plurality of users; (c) determining, by the processor, a correspondence between the analyzed plurality of data and the description; and (d) transmitting, by the processor, a second data to at least one of the plurality of users that is associated with the plurality of data determined as having the correspondence…”. The underlined limitations above demonstrate, independent claims 1, 8 and 15 are directed toward the abstract idea for transmitting data to a user in a computing environment. Applicant’s specification teaches a method/system for receiving, analyzing and transmitting data to at least one user that is associated with a determined correspondence (¶4-¶6). Claims 1, 8 and 15 are considered an abstract idea because as claimed, the limitations of “…(a) receiving, by a processor, a description from a source; (b) analyzing, by the processor, a plurality of data of a plurality of users, wherein the plurality of data comprises at least words and phrases from at least one of emails, documents, messages, and electronic communications of the plurality of users; (c) determining, by the processor, a correspondence between the analyzed plurality of data and the description; and (d) transmitting, by the processor, a second data to at least one of the plurality of users that is associated with the plurality of data determined as having the correspondence…” pertains to (i) mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion); or by a human being with a pen and paper);and (ii) certain methods of organizing human activity, (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). The claims are directed to managing personal relationships (i.e. helping connections find employment) which is covered in certain methods of human activity grouping of abstract ideas (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
Additionally, the Examiner notes that the claimed limitations can also be considered an abstract set of mental processes because the process for receiving a description from a source, analyzing a plurality of data of a plurality of users, determining a correspondence between the analyzed plurality of data the e description and transmitting data to at least one of the plurality of users associated with the plurality of data determined as having a correspondence can be performed by a human being with a pen and paper (i.e. without a computer). With the exception of generic computing components [processor, memory, apparatus, non-transitory computer-readable medium] the limitations are merely using the computing components as a tool to perform the processes. There is nothing in the claims themselves that foreclose them from being performed by a human being with a pen and paper. Hence, the claims recite an abstract idea. See MPEP 2106.04(II).
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [processor, memory, apparatus, non-transitory computer-readable medium] merely provide an abstract-idea based solution using “processor, memory, apparatus, non-transitory computer-readable 
Independent claims 1, 8 and 15 fail to operate the recited “processor, memory, apparatus, non-transitory computer-readable medium” (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for transmitting data to a user in a computing environment —see MPEP 2106.05(a). The processor as claimed is generic and conventional (see applicant’s specification ¶34), and merely performing well-understood, routine, and conventional activities. Furthermore, automating a series of computer instructions and implementing with a processor for transmitting data to a user does not qualify an otherwise unpatentable abstract idea as patent eligible. Accordingly applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.04(d) or 2106.05(a). Applicant’s limitations as recited above do nothing more than no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements [processor, memory, apparatus, non-transitory computer-readable medium]  amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
Independent claim 20 recites substantially similar limitations as independent claim 1 and is therefore also considered abstract. Further, the additional claimed limitations of [independent claim 20] “…d) transmitting, by the processor, a second data to the plurality of user's user equipments, wherein in the second data is a request for a connection and the description; (e) determining, by the plurality of user's user equipments, a correspondence between the description and a plurality of connections, wherein the plurality of connections are maintained by the plurality of user's user equipments; (f) providing an option to share a subset of the plurality of connection that have a correspondence above a predetermined threshold with the source. …”  can also be considered an abstract set of (i) mental processes (thinking) because the claim recites limitations that “can practically be performed in the human mind, or by a human being using a pen and paper” (i.e. examples of mental processes include observations, evaluations, judgments, and opinions); and also directed to (ii) and certain methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).The additional limitations are also directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a processor. The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus the processor only serves to further limit the abstract idea utilizing the processor as a tool, and generally links the use of the abstract idea to a particular technological environment, and hence is nonetheless directed towards fundamentally the same abstract idea as independent claim 1 since it fails to impose any meaningful limits on practicing the abstract idea. For these reasons, (and as further described above for independent claim 1) there is no inventive concept in the claims and thus it is also ineligible.
Dependent claims 2-7, 9-14, 16-20 and 22-24 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-19 are rejected under35 U.S.C. 102(a)(2) as being anticipated by Stout et al., US Patent Application Publication No US2014/0108308A1.

With respect to Claims 1, 8 and 15,
Stout discloses,
(a) receiving, by a processor, a description from a source; (¶2: “…data extracted and combined from a variety of differing source origins and types…”; ¶78: “...By combining structured data (job application), semi-structured data ( social graphs and data) and unstructured data (resume, job description, etc.), the system could analyze and identify matching job postings for an individual's skills and experience…”)
(b) analyzing, by the processor, a plurality of data of a plurality of users, wherein the plurality of data comprises at least words and phrases from at least one of emails, documents, messages, and electronic communications of the plurality of users; (¶8: “…extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents…”;¶78: “…analyze and identify matching job postings for an individual's skills and experience..”;)
(c) determining, by the processor, a correspondence between the analyzed plurality of data and the description; (¶87: “…The same system may provide a married female who has been reading job postings and commenting about her desire for career advancement 
(d) transmitting, by the processor, a second data to at least one of the plurality of users that is associated with the plurality of data determined as having the correspondence(¶87: “…The same system may provide a married female who has been reading job postings and commenting about her desire for career advancement a set of matching job postings for her skills and interests…”)

With respect to Claims 2, 9, and 16,
Stout discloses all of the above limitations, Stout further discloses,
wherein the description is at least one of an area of expertise, a job posting, a job description, a qualification, a certification, and technical area. (¶78: “…analyze and identify matching job postings for an individual's skills and experience...”)

With respect to Claims 3, 10 and 17,
Stout discloses all of the above limitations, Stout further discloses,
wherein the plurality of users is based on at least one of a list of contacts, social network connections, telephone calls, text messages, calendar appointments, emails, and company personnel lists.(¶38: “…Twitter.TM. and Facebook.TM., for example, include a social graph that is available through APIs that allow the identification of connections and natural relationships to other users within the respective system. Depending on the 

With respect to Claims 4, 11 and 18,
Stout discloses all of the above limitations, Stout further discloses,
wherein the second data comprises at least one of an email message, a text message, and an introduction request from the source of the description to the at least one of the plurality of users having the determined correspondence. (¶77: “… with job matching the job applicant is searching for a matching open job position. Finding the proper match traditionally involves searching multiple job posting sources and applying to a position by providing only limited information to the potential employee in the form of a cover letter and resume…”)

With respect to Claims 5, 12 and 19,
Stout discloses all of the above limitations, Stout further discloses,
wherein the at least one of the plurality of users is known to the source.(¶74: “…By combining structured data (user surveys), semi-structured data (social graphs and data) and unstructured data (team member resumes and other publicly available data), the system could analyze and report on personality match fit (extrovert/introvert compatibility, emotional stability, educational/intelligence levels, etc.) as well as skill set gaps and overlaps…”;¶75: “…team choices are evaluated by the set of members of the team…”;¶80: “…potential team members are evaluated from a known universe of employees…”)

With respect to Claims 6 and 13,
Stout discloses all of the above limitations, Stout further discloses,
wherein the at least one of the plurality of users is unknown to the source.(¶48: “…random pairs of individuals could be used to simulate expected unsuccessful relationships…”;¶49: “…these distance measure and relevant features are processed with a classifier or regression algorithm to identify the decision boundary on the predicted successfulness…”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 14 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stout, in view of Chevalier et al., US Patent Application Publication No US2015/0127565A1.
With respect to Claims 7, 14 and 20,
Stout discloses all of the above limitations, Stout does not distinctly describe the following limitations, but Chevalier however as shown discloses,
wherein the plurality of data is inaccessible by the source (¶549: “…the Engine may be configured to restrict registration of web user responses and/or interactions for a given, unique web user…”;¶621: “…the SMP may encrypt all incoming and/or outgoing communications and may serve as node within a virtual private network (VPN) with a wider communications network. The cryptographic component facilitates the process of "security authorization" whereby access to a resource is inhibited by a security protocol wherein the cryptographic component effects authorized access to the secured resource…”; claim 68: “…network access credentials…”)
Stout teaches a method/system for combining data for identifying compatibility whereby scores are calculated from data extracted and combined from a variety of differing source origins and types. Chevalier discloses a method/system for accessing and determining social data associated with a candidate. Stout and Chevalier are directed to the same field of endeavor since they are related to matching people, companies, organizations and/or the like. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for extracting and combining data of Stout to include the access credentials as taught by Chevalier since it allows for the secure transmission of information across communications network (¶621, claim 68).

With respect to Claim 21,
Stout discloses,
(a) receiving, by a processor, a description from a source; (¶2: “…data extracted and combined from a variety of differing source origins and types…”; ¶78: “...By combining structured data (job application), semi-structured data ( social graphs and data) and unstructured data (resume, job description, etc.), the system could analyze and identify matching job postings for an individual's skills and experience…”)
(b) analyzing, by the processor, a plurality of data of a plurality of users, wherein the plurality of data comprises at least words and phrases from at least one of emails, documents, messages, and electronic communications of the plurality of users; (¶8: “…extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents…”;¶78: “…analyze and identify matching job postings for an individual's skills and experience..”)
(c) determining, by the processor, whether there is (i) a correspondence between the analyzed plurality of data and the description or (ii) that there is no correspondence between the analyzed plurality of data and the description; (¶79: “… interpret good matches and the ability to discover relevant job postings and applicants amongst the plethora of each…”;¶87: “…The same system may provide a married female who has been reading job postings and commenting about her desire for career advancement a set of matching job postings for her skills and interests…”)
Stout discloses all of the above limitations, Stout does not distinctly describe the following limitations, but Chevalier however as shown discloses,
(d) transmitting, by the processor, a second data to the plurality of user's user equipments, wherein in the second data is a request for a connection and the description; --(Fig 3a, #353 “candidate platform join request”, #361 Job info”; ¶146: “…second degree contacts who are interested in the posted job listing may request an introduction to the user who posted the job through their direct contact (the user's first degree contact)… the SMP may display all jobs posted at contacts' employers to a user, so a user would see all jobs posted by companies where their contacts are employed…”)
e) determining, by the plurality of user's user equipments, a correspondence between the description and a plurality of connections, wherein the plurality of connections are maintained by the plurality of user's user equipments; --¶146: “…second degree contacts who are interested in the posted job listing may request an introduction to the user who posted the job through their direct contact (the user's first degree contact)… the SMP may display all jobs posted at contacts' employers to a user, so a user would see all jobs posted by companies where their contacts are employed…”;¶158: “…a recruiter 325 may wish to join the SMP 305 and become part of the people network 312…”;¶239: “…users 1460 and 1470 are positively linked to user 1410, such as by request of user
 (f) providing an option to share a subset of the plurality of connection that have a correspondence above a predetermined threshold with the source(¶196, ¶419: “…two or more different affiliate content servers might share or combine their saved site visitor data. Site visitor data might also have been previously stored by the advertisement server. For example, the site visitor data might be associated with a site visitor identifier, e.g., a cookie, the advertisement server might keep data indicating visitor characteristics associated with the identifier. In this way, the advertisement server can correlate information about the site visitor that was previously provided by one or more affiliate content servers and the advertisement server can track which ads were of interest to the site visitor. For example, if the site visitor had previously clicked on ads for java programmers, the advertisement server will have a highly relevant data point to indicate that programming jobs are of interest to that visitor…”)
Stout teaches a method/system for combining data for identifying compatibility whereby scores are calculated from data extracted and combined from a variety of differing source origins and types. Chevalier discloses a method/system for accessing and determining social data associated with a candidate. Stout and Chevalier are directed to the same field of endeavor since they are related to matching people, companies, organizations and/or the like. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for extracting and combining data of Stout to include the method/system for 

With respect to Claim 22,
Stout and Chevalier disclose all of the above limitations, Stout further discloses,
wherein the plurality of connections is based on at least one of a list of contacts, social network connections, telephone calls, text messages, calendar appointments, and emails(¶38: “…Twitter.TM. and Facebook.TM., for example, include a social graph that is available through APIs that allow the identification of connections and natural relationships to other users within the respective system. Depending on the data source, such connections provide different information about an individual in the social network system…”)

With respect to Claim 23,
Stout and Chevalier disclose all of the above limitations, Chevalier further discloses,
wherein the determining includes ranking the plurality of connections based on at least one of a similarity to the description and the connectedness to the plurality of connections.(¶209: “…recruiter’s affiliations…”¶211: “…recruiter’s posted jobs, affiliations, contacts, information regarding members of a group at a company seeking an employee, and/or the like analyzed to determine relevant candidates …relevant candidates may be determined based on the closeness of the recruiter's connection (e.g., 1st degree contact, 2nd degree contact, and/or the like) with a candidate and/or the number of connections that a candidate has with members of the group seeking an employee, and/or based on the candidate's skills
Stout and Chevalier are directed to the same field of endeavor since they are related to matching people, companies, organizations and/or the like. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for extracting and combining data of Stout to include the method/system for accessing and determining social data as taught by Chevalier since it allows for identifying relevant candidates based on skills and the closeness of connections (¶208-¶211).

With respect to Claim 24,
Stout and Chevalier disclose all of the above limitations, Stout further discloses,
wherein the connectedness is based on an importance, job seniority, and/or relationship-strength of the connection. (¶38: “…Twitter.TM. and Facebook.TM., for example, include a social graph that is available through APIs that allow the identification of connections and natural relationships to other users within the respective system. Depending on the data source, 

Conclusion
References cited but not used:
Scafaria, US Patent Application Publication No US2017/0301040A1, “Method, Apparatus, and Computer-Readable Medium for Leveraging Data”, relating to a method, apparatus, and computer-readable medium for sharing and leveraging connection data of a user.
Scheel et al., US Patent Application Publication No US2013/0097140A1, “Presenting Social Network Connections on a Search Engine Results Page”, relating to systems, methods, and computer-readable storage media for presenting social network connections in association with a search engine results.
Cox, et al., US Patent Application Publication No US2018/0203932A1, “ Enhanced Information Retrieval”, relating to methods, systems and computer program products for enhancing information retrieval with term associations.
Nabar et al., US Patent Application Publication No US2013/0110827A1, “Relevance of Name and Other Search Queries with Social Network Feature”, relating to systems and methods for utilizing social network information pertaining to one or more individuals or entities with which the user has at least one predefined type of relationship to present relevant 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629 

/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629